                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                            SOUTHWESTERN DIVISION

CHALLES LOFTON,                                  )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )   Case No. 3:20-cv-05107-MDH
                                                 )
HOTS, INC., et al.,                              )
                                                 )
                      Defendants.                )

                                            ORDER

       Before the Court is Defendants Hots, Inc. d/b/a Hot’s Gentleman’s Club’s (“HGC”),

Anthony Frank Catroppa, Sr.’s (“Tony Catroppa”), and Kimberly Mills’ (“Mills”) (collectively,

“the HGC Parties”) Motion to Compel Arbitration. (Doc. 13). For the reasons set forth herein, the

Motion is GRANTED.

                                        BACKGROUND

       In this action Plaintiff Challes Lofton (“Lofton”) has asserted individual claims for

violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. (the “FLSA”), and the Missouri

Minimum Wage Law, Mo. Rev. Stat. §§ 209.500, et seq. (the “MMWL”), and has indicated her

intention to request the Court’s permission to represent a class of similarly situated persons in

those claims. Lofton alleges that she was an entertainer at HGC from approximately December

2016 to October 2019, and that HGC (and its owner and manager) failed to pay her minimum wage

and overtime compensation, and confiscated her earnings through fees, fines, and tip-sharing

requirements.

       Lofton’s relationship with HGC was governed by a Lease and Independent Contractor

Agreement (“Agreement”) she signed prior to performing work as an entertainer at HGC, and her



                                                1

         Case 3:20-cv-05107-MDH Document 53 Filed 08/05/21 Page 1 of 6
claims are subject to an arbitration provision contained in that Agreement. While the Agreement

was missing at the time the instant Motion was filed, the Court granted discovery on the issue of

whether Plaintiff signed the Agreement on March 25, 2021. On July 29, 2021, the parties stipulated

that a copy of the Agreement was produced in a deposition. (Docs. 52, 52-1).

                                          STANDARD

       A party who has not agreed to arbitrate a dispute cannot be forced to do so. AT&T

Technologies, Inc. v. Communications Workers of America, 475 U.S. 643, 648 (1986). The validity

of an arbitration agreement is determined by reference to state law. See Perry v. Thomas, 482 U.S.

483, 493-94 n. 9 (1987). Because Plaintiff worked for Defendant in Missouri and resided in

Missouri, Missouri law controls the validity of Defendant’s arbitration agreement. Under Missouri

law, the Court must engage in a three-step process, deciding: 1) whether a valid contract exists; 2)

whether the specific dispute falls within the scope of the arbitration agreement; and 3) the court

must then determine if the agreement is subject to revocation based upon contract principles, such

as whether it is procedurally or substantively unconscionable. Whitworth v. McBride & Son

Homes, Inc., 344 S.W.3d 730, 736 (Mo. App. W.D. 2011), citing Nitro Distributing, Inc. v. Dunn,

194 S.W.3d 339, 345 (Mo. banc 2006). The court uses normal state law contract principles in

deciding those issues. Id.

                                          DISCUSSION

   1. The arbitration provision of the agreement between Lofton and HGC is enforceable,
      and Lofton’s claims are within the scope of the agreement.

       Lofton’s claims asserted in this action are expressly within the scope of the arbitration

provision of the Agreement. Lofton’s Complaint contains five putative causes of action: (1) failure

to pay minimum wages under the FLSA, (2) failure to pay overtime under the FLSA, (3) unlawful




                                                 2

         Case 3:20-cv-05107-MDH Document 53 Filed 08/05/21 Page 2 of 6
tip sharing under the FLSA, (4) failure to pay minimum wage and overtime under the MMWL,

and (5) unjust enrichment. The arbitration provision states, in pertinent part:

          b. Claims covered by this [Agreement] include, but are not limited to, claims for
             wages or other compensation; claims for breach of contract or covenant, express
             or implied; tort claims; and claims for violations of any federal, state, local, or
             other governmental constitution, statute, ordinance, regulation, or public policy,
             including but not limited to the Fair Labor Standards Act of 1938, as amended,
             or the MISSOURI Minimum Wage Act. This [Agreement] also covers all
             claims regarding the arbitrability of claims and the enforceability and or validity
             of this [Agreement].

(Doc. 52-1). Moreover, however, the arbitration provision further provides that:

         a. Except as otherwise provided in this [Agreement], Entertainer and [HGC]
            consent to the resolution of all claims or controversies between Entertainer and
            [HGC], by binding arbitration, for which a federal or state court or other dispute
            resolving body otherwise would be authorized to grant relief, whether arising
            out of, relating to, or associated with Entertainer’s relationship with [HGC],
            whether sounding in contract, statute, tort, fraud, misrepresentation, or any
            other legal theory that Entertainer may have against [HGC] or that [HGC] may
            have against the Entertainer (“a Dispute”).

Id.

         In conclusion, the Agreement brings within the proper scope of arbitration all claims

arising out of or relating to Lofton’s relationship with HGC, and that relationship is at the heart of

her Complaint. Lofton alleges that the HGC Parties “misclassified dancers, including [her], as

independent contractors,” and it is this alleged mischaracterization of the relationship between

them that “[HGC] paid no wages,” “required [Lofton] to pay a ‘stage fee’ in order work in [HGC],”

and were “required to share their tips.” See Complaint (Doc. 1 at ¶ 2). And these allegations, which

arise out of and relate to the relationship between Lofton and HGC, underlie each of her putative

causes of action.

      2. Lofton’s FLSA claims are subject to arbitration.

         Plaintiff argues that the Agreement is unenforceable because it waives her substantive

rights under the FLSA. Specifically, Lofton asserts that the Agreement is illegal because it seeks

                                                   3

           Case 3:20-cv-05107-MDH Document 53 Filed 08/05/21 Page 3 of 6
to waive her substantive right under the FLSA to recover attorneys’ fees and costs and instead

requires Plaintiff to pay attorneys’ fees and costs. (See Doc. 13-2 at 11 (providing that each party

bear its own costs and expenses in the arbitration)).

        Plaintiff further argues that the Agreement is unconscionable because it purports to waive

Plaintiff’s rights under the FLSA. Specifically, Lofton argus the Agreement hinders her right to

recover unpaid wages by requiring Plaintiff to pay Defendants all Entertainment Fees earned by

Plaintiff if it is found that Plaintiff is an employee rather than an independent contractor. (See Doc.

13-2 at 8).

        Ultimately, Lofton’s challenges are to the enforceability of the Agreement as a whole,

which is for the arbitrator, not the Court, to decide. There are two types of validity challenges

under § 2 of the FAA. One type challenges specifically the validity of the agreement to arbitrate,

and the other challenges the contract as a whole, either on a ground that directly affects the entire

agreement (e.g., the agreement was fraudulently induced), or on the ground that the illegality of

one of the contract’s provisions renders the whole contract invalid. See Fambrough v. Green, No.

4:19-cv-00158-RK, 2019 WL 4724302, at *2 (W.D. Mo. Sept. 26, 2019) (quoting Rent-A-Center,

561 U.S. at 68-69). “Only the first type of challenge is relevant to a court’s determination whether

the arbitration agreement at issue is enforceable.” Id. “This is because § 2 states that a ‘written

provision’ ‘to settle by arbitration a controversy’ is ‘valid, irrevocable, and enforceable’ without

mention of the validity of the contract in which it is contained.” Id. (emphasis in original).

“Therefore, a party’s challenge to another provision of the contract, or to the contract as a whole,

does not prevent a court from enforcing a specific agreement to arbitrate.” Id. (cleaned up).

“Accordingly, unless a party challenges the delegation provision specifically, courts must treat it




                                                  4

          Case 3:20-cv-05107-MDH Document 53 Filed 08/05/21 Page 4 of 6
as valid under § 2, and must enforce it under §§ 3 and 4, leaving any challenge to the validity of

the agreement as a whole for the arbitrator.” Id. (cleaned up).

        In Section 17.a. of the Agreement, the parties “consent to the resolution of all claims or

controversies between Entertainer and HOTS, by binding arbitration, for which a federal or state

court or other dispute resolving body otherwise would be authorized to grant relief….” See Exhibit

1-A, § 17.a. Further, the parties “agree[d] they will submit a Dispute or Disputes to final and

binding arbitration, as governed by the Federal Arbitration Act and the rules of the AAA.” See id.,

§ 17.i. In addition to listing her FLSA and Missouri Minimum Wage Law claims expressly, the

Agreement further provides for arbitration of “all claims regarding the arbitrability of claims and

the enforceability and or validity of this [Agreement].” See id., § 17.b. Lofton does not challenge

the parties’ delegation of disputes, including the threshold issue of arbitrability, to arbitration.

        In this case, two of the provisions of the Agreement that Lofton challenges are contained

in Section 16, titled “Indemnification,” and Section 11, titled “Business Relationship of the

Parties.” See id., pp. 5 and 9. Lofton’s challenges to Section 16 and Section 11 of the Agreement

are clearly challenges to the enforceability of substantive provisions of the Agreement, not the

parties’ delegation of disputes to arbitration. As such, “the Court must… enforce the delegation

provision’s terms and leave [Lofton’s] challenges to the arbitrator for determination,” because “the

arbitrator has exclusive authority to resolve [Lofton’s] challenges to the validity of the Agreement

as a whole.” See Fambrough, 2019 WL 4724302, at *3.

        For example, in the case of Womack v. Career Educ. Corp., No. 4:11-cv-1003-RWS, 2011

WL 6010912 (E.D. Mo. Dec. 2, 2011), the court explained that a challenge to the enforceability of

an arbitration provision, as a whole, is insufficient to avoid arbitration of the issue of arbitrability.

In that case, the plaintiff challenged the arbitration provision on the grounds that, inter alia, it



                                                   5

          Case 3:20-cv-05107-MDH Document 53 Filed 08/05/21 Page 5 of 6
required the parties to split the arbitration costs and prohibited recovery of attorney’s fees. See id.

at *2. The court rejected these challenges as failing to “specifically challenge the provision of the

agreement which allows the arbitrator to decide enforceability of the arbitration clause,” because

those arguments did not allege “that the delegation provision itself is unconscionable.” See id.

Accordingly, the court held that “issues concerning the enforceability of the arbitration agreement,

including [the plaintiff’s] unconscionability claim are for the arbitrator to decide.” See id.

                                          CONCLUSION

       Defendants’ Motion to Compel Arbitration (Doc. 13) is hereby GRANTED and the parties

are ORDERED to arbitrate their claims pursuant to the Agreement.



IT IS SO ORDERED.

Dated: August 5, 2021                                           /s/ Douglas Harpool______
                                                               DOUGLAS HARPOOL
                                                               United States District Judge




                                                  6

         Case 3:20-cv-05107-MDH Document 53 Filed 08/05/21 Page 6 of 6
